Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claims 1-15 are under examination 

Drawings
The drawings are objected to because several of the drawings in each of the labeled figures are not properly individually labeled with their own brief description.  Figure 2 has 4 drawings that need to be individually labeled and provided with a brief description for each drawing.  Figure 3 has 4 drawings that need to be individually labeled and provided with a brief description.  Figure 4 has 4 drawings that need to be properly labeled and provided with a brief description.  Figure 5 has 2 drawings that need to be properly labeled and each provided with a brief description.  Figure 6 has 4 drawings that need to be individually labeled and provided with a brief description for each drawing.  Figure 9 has 2 drawings that need to each be labeled with a brief description for each drawing.  Figure 10 has 4 drawings that need to be labeled and provided with a brief description for each drawing.  Figure 12 has 6 drawings that need to be labeled and each provided with a brief description.  Figure 13 has 4 drawings that need to be labeled and each provided with a brief description.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1g is difficult to understand.  The claim needs to clarify that the step involves filtering the non-soluble component through a 0.2 micron filter and discarding the filtered non-soluble component.  Appropriate correction is required.


Specification

The drawings mentioned above in the drawing objection are not adequately described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 8 use the term “a concentration of at least about.”   This limitation is not clear because the term “at least” requires that there must be at least 0.05 micrograms(Claim1)/2 micrograms(Claim 8) present; however, the term “about” does not necessarily have to have at least 0.05/2  micrograms.  The term “about” means that there can be a little more or a little less than 0.05 micrograms/2 micrograms present which conflicts with the term at least.
Claims 5 and 12 state using a “blender at the highest setting for 5 minutes at a room temperature” so as to produce an aqueous solution including less than 1mm in size.” It is unclear what the highest setting is.  For example, it is not clear if the highest setting is a rate operation and/or speed.
Claim 6 is unclear because the independent claim states that the centrifuge occurs at about 5,500-7,500 rpm.  Claim 6 which depends from Claim 1 states a broader range which is about 3,000 to about 10,000 rpm.
Claim 9 mentions “the solution used for topical application.”  The solution used for topical application is not mentioned previously in dependent claim 8.  This is indefinite because it is not apparent if this recitation is referring to the cream of the base claim or some other solution.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 has the same limitations regarding the sterilization process as mentioned in Claim 8b.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140295554) in view of Liu (US 20120189583) and Font Perez (US 20130095143)


Kim teaches preparing an umbilical cord extract (Paragraph 49) with protein (Paragraph 66). Umbilical cords may be harvested from various mammals, most preferably from a human (Paragraph 55). In Example 4, Kim teaches first cutting the umbilical cord into lengths of about 0.5 cm to about 2 cm and then washing with PBS at least twice in order to remove unwanted cell/tissue debris. Then about 15 ml of PBS was added to the tissue and the tissue was then homogenized, stirred, or incubated in order to break the tissue down and to release cells and growth factors. The product was then centrifuged at 4,500 rpm at 4C for 10 minutes.   Paragraph also states that “centrifugation may be performed at about 3,000 rpm to about 6,000 rpm (Paragraph 67).”   When homogenized, 1.95 mg/ml of protein was produced/measured  which is at least about 0.05 micrograms of protein/ml and or 2 mg/ml. The total amount of protein can be increased by increasing the amount of samples processed (Page 6, Example 4). A person of ordinary skill in the art could have easily used routine experimentation and optimization to determine which amount of protein was preferable for a patient in need. Such material can be used in a cosmetic composition for the skin (Abstract).  Paragraph 66 states that proteins, growth factors, and cytokines can be present.   as in instant Claim 1a,c-d, f; h; Claims 8a,c-d,f-g,3,6,9-10,13
The King reference fails to teach a sonication process.  However, at the time of applicants’ filing, it was known that umbilical cord could also be further broken down using a sonication process as taught by Liu (Paragraph 57).  Liu teaches the use of sonication device/ultrasonic processor to disrupt umbilical cord tissue (Paragraph 57).   An artisan would have been motivated to have used the sonication process taught in Liu because it can be used to further break down umbilical cord tissue into smaller molecules.  A person of ordinary skill in the art would have been motivated to have used a sonication process taught by Liu because it can successfully break up the umbilical cord tissue.  A person would have adjusted the sonication device to break up the umbilical cord tissue as needed in order to ensure that the umbilical cord material was broken up into small particles.  The watts and hertz needed to break up the umbilical cord material into particles will vary based on the type of sonication device used.  Furthermore, the amount of time to sonicate is dependent upon the device used to break up the umbilical cord material to the desired length. as in instant Claim 1e and 8e
The King reference does not teach the claimed filtering step mentioned in 1g and 8g However, Liu teaches that a filter can be used with umbilical cord products in order to remove unwanted contaminants such as bacteria and viruses using a filter have a pore size of less than about 0.45 microns to less than about 20 nanometers (Paragraph 93).  An artisan would have been motivated to have used such a filtration process in order to remove contaminants.  Because the paragraph states that filtration can be used to remove such contaminants such as bacteria and virus, there would be a high expectation for success as in instant Claim 1g and 8g-h
On page 7, Example 10, Kim teaches a sterilization process using 70% ethanol at 4C.  However, Kim does not teach a sterilization process using antibiotics.  Font Perez teaches (Paragraph 65) sterilizing the umbilical cord using a saline solution containing antibiotics.  One embodiment has the antibiotics in a solution stored at 4C (Page 8[107]).  Font teaches that umbilical cord is collected immediately after delivery and typically maintained at a temperature 4C when such material is to be used for therapeutic purposes (Page 5[74-75).  An artisan would have been motivated to have used such a process instead of the ethanol sterilization taught in Kim because it is an alternative method of carrying out the same goal of removing harmful contaminants.  Therefore, using antibiotics instead of ethanol sterilization is a simple substitution that results in the same goal of harmful contaminant removal.  Because Font Perez teaches that this can remove unwanted contamination, there would be a high expectation for success. as in instant Claim 1b, 4, and 8b,12
Dependent Claims taught by King
Paragraph 115 states that the amount of protein can be about 2.5 µg/ml (Paragraph 115) as in instant Claims 2 and 9
King teaches taking combining the soluble component with a pharmaceutical acceptable carrier, resulting in a mixture (Paragraph 86, 90-95) as in instant Claim 7
King teaches further comprises measuring additional characteristics of the soluble component (Paragraph 69, figure 31, Example 4) as in instant Claim 13
Dependent Claim taught by Liu 
Paragraphs 128-129,133,  of Liu teach that the umbilical cord is collected from a mammal at the time of birth of an offspring as in instant Claims 3 and 10
Combination of King and Liu
Paragraph 147 states that umbilical cord can be broken up using a homogenizer and/or a blender. Liu further states that the larger particles produced and removed can be roughly 25-500 microns which are smaller than 1mm.  Removing such particles would ensure that smaller particles under 1mm are present (Paragraph 72 of Liu) as in instant Claims 5 and 11
	The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.
	
	In the present situation, rationales A,B,E, F are applicable.  The claimed composition was in the art at the time of filing as indicated by the teachings of the cited references.  Kim teaches a method of breaking down the umbilical cord material into particles.  Liu also teaches a sonication process that can further break down umbilical cord material and a filtration process.  Font Perez teaches a sterilization process involving antibiotics.  Thus, the teachings of the cite prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140295554) in view of Liu (US 20120189583), Font Perez (US 20130095143), Tseng (US 20130344163)

Kim, Liu, and Font Perez apply as above to teach claims 8-13.  The reference does not teach the utilization as liposomes as a pharmaceutical carrier.  However, at the time of applicants’ invention, it was known that umbilical cord material could be combined with a mixture phospholipid and organic solvent, followed by an evaporation and reduced pressure to produce a liposomal preparation which can subsequently be placed into a topical formulation cream (Paragraph 156-158 of Tseng).  An artisan would have been motivated to have used those liposome formulations since they can deliver umbilical cord material to the skin (Paragraph 157 of Tseng).  There would be a high expectation for success since it can be used to successfully deliver umbilical cord material to the skin as in instant Claims 14-15. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.
	
	In the present situation, rationales A,B,E, F are applicable.  The claimed composition was in the art at the time of filing as indicated by the teachings of the cited references.  Kim teaches a method of breaking down the umbilical cord material into particles.  Liu also teaches a sonication process that can further break down umbilical cord material and a filtration process.  Font Perez teaches a sterilization process involving antibiotics.  Tseng teaches a liposomal formulation that can be used to apply umbilical cord material.    Thus, the teachings of the cite prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632